Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 20-cv-01624-NYW

 REBECCA M. SCULL,

        Plaintiff,

 v.

 CHAD F. WOLF, Acting Secretary,
 UNITED STATES DEPARTMENT OF HOMELAND SECURITY,
 TRANSPORTATION SECURITY ADMINISTRATION,

        Defendant.

                           MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter comes before this court on Defendant Chad F. Wolf, Acting Secretary of the

 U.S. Department of Homeland Security, Transportation Security Administration’s (“TSA” or

 “Defendant”) Motion to Dismiss Plaintiff’s Complaint Under Rule 12(b)(1) (“Motion to Dismiss

 for Lack of Jurisdiction” or “Motion to Dismiss”) [#18, filed August 10, 2020]. The undersigned

 considers the Motion pursuant to 28 U.S.C. § 636(c) and the Order Referring Case dated August

 14, 2020 [#23]. This court concludes that oral argument will not materially assist in the resolution

 of this matter. Accordingly, having reviewed the Motion, associated briefing [#25, #26], and

 applicable case law, this court GRANTS Defendant’s Motion to Dismiss and DISMISSES this

 matter with prejudice for lack of subject matter jurisdiction.

                                   FACTUAL BACKGROUND

        Plaintiff Rebecca M. Scull (“Plaintiff” or “Ms. Scull”), a former TSA employee, initiated

 this action pro se by filing her Complaint in the United States District Court for the District of

 Colorado on June 4, 2020, asserting five claims against her former employer stemming from the
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 2 of 14




 TSA’s allegedly discriminatory and retaliatory conduct on the basis of Plaintiff’s disability. 1 See

 [#1]. The court draws the following facts from the Complaint and presumes they are true for

 purposes of the instant Motion. 2

         Ms. Scull suffers from pseudo tumor cerebri/idiopathic intracranial hypertension

 (“PTC/IIH”), post-traumatic stress disorder (“PTSD”), and anxiety. [Id. at 4]. She disclosed these

 disabilities to TSA when she first applied for a position with the agency in December 2015. [Id.

 at 5]. After Ms. Scull’s employment application was initially denied by TSA, upon additional

 medical investigation and documentation, the agency ultimately hired Ms. Scull as a

 Transportation Security Officer (“TSO”) at Denver International Airport in August 2016. [Id. at

 5–6].

         Roughly five months later, Ms. Scull began to take leave from her TSO shifts due to her

 disabling medical conditions. [Id. at 5]. These medical conditions resulted in two hospitalizations

 for Ms. Scull in December 2016. [Id. at 6]. Having missed shifts she was otherwise scheduled to



 1
   Because Plaintiff appears pro se, the court “review[s] [her] pleadings and other papers liberally
 and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
 States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). Consistent with this principle, at
 times, the court will quote from Ms. Scull’s filings without the use of [sic] or the correction of
 spelling or syntax. However, the court applies the same procedural rules and substantive law to
 Plaintiff as to a represented party. See Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.2 (10th
 Cir. 2008); Dodson v. Bd. of Cty. Comm'rs, 878 F. Supp. 2d 1227, 1236 (D. Colo. 2012).
 2
   Defendant states that its challenge to this court’s subject matter jurisdiction is “primarily facial”
 and “only a factual challenge to the extent that there is any question as to the authority under which
 Plaintiff was appointed.” [#18 at 6 n.4]. Jurisdictional challenges brought under Federal Rule of
 Civil Procedure 12(b)(1) can be either facial or factual. For a facial attack the court takes the
 allegations in the Complaint as true; for a factual attack the court may not presume the truthfulness
 of the Complaint’s factual allegations and may consider affidavits or other documents to resolve
 jurisdictional facts. Rural Water Dist. No. 2 v. City of Glenpool, 698 F.3d 1270, 1272 n.1 (10th
 Cir. 2012) (citing Holt v. United States, 46 F.3d 1000, 1002–03 (10th Cir. 1995)). Because
 Plaintiff does not challenge the authority under which she was appointed, see generally [#25], this
 court treats Defendant’s Motion as a facial attack. Accordingly, the court presumes the
 truthfulness of the allegations set forth in the Complaint.

                                                   2
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 3 of 14




 work, Ms. Scull applied to and was rejected by TSA’s Voluntary Leave Transfer Program

 (“VLTP”). [Id. at 7]. Relevant here, the VLTP allows TSA employees to utilize paid sick leave

 donated by other employees. [Id.]. In rejecting Ms. Scull’s December 2016 VLTP application,

 the TSA offered her no explanation for its decision. [Id. at 8]. Around this time, a TSA Manager

 contacted Ms. Scull, requesting further medical documentation to explain her absences and

 warning her that she could “not call out sick from work just because [she] had a headache.” [Id. at

 6]. Shortly thereafter, two more TSA Managers contacted Ms. Scull to express concern over her

 ability to perform her duties as a TSO and recommend that she resign. [Id. at 6–7].

        Ms. Scull’s medical problems persisted in 2017, causing at least one additional

 hospitalization and recurring absences from work. [Id. at 8]. Ms. Scull returned to light duty in

 February 2017 but was marked absent without leave (“AWOL”) for shifts missed due to her light

 duty limitation. [Id. at 7]. Shortly after returning to light duty, Ms. Scull experienced another

 medical setback and was placed on medical leave from work by her neurologist in March 2017.

 [Id.]. Accordingly, Ms. Scull submitted a second VLTP application, and was rejected for a second

 time. [Id. at 8]. The TSA explained that her March 2017 VLTP application was not approved

 because Ms. Scull had failed to submit “administratively acceptable” medical documentation, and

 instructed her to submit a third application with appropriate medical documentation.3 [Id. at 9].

        Ms. Scull returned to “full duty” in May 2017 but, soon thereafter, was subsequently

 hospitalized and ultimately required surgery. [Id. at 8]. Ms. Scull was unable to work while she

 recovered from the surgery, and was thus forced to miss weeks of work. [Id.].




 3
  Ultimately, Ms. Scull never received approval to participate in or benefit from the VLTP. [#1 at
 9].

                                                 3
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 4 of 14




         On June 30, 2017, Ms. Scull again returned to her TSO position “full duty.” [Id. at 10].

 However, her medical conditions prevented her from reporting to work again in August 2017. [Id.

 at 11]. The TSA subsequently sent Ms. Scull a letter “reprimanding [her] for all the accumulative

 time [she] had taken off work for medical leave,” requesting medical documentation regarding her

 “specific diagnosis and the way it affects [her],” and warning her that continued absences could

 lead to her termination. [Id. at 11–12].

         On September 4, 2017, Ms. Scull was placed on a leave restriction, whereby she “was not

 allowed to take any form of leave from work for any reason.” [Id. at 13]. Seven weeks later, Ms.

 Scull contacted TSA Human Resources regarding her concerns that she had not received an “E-

 band” promotion and pay increase typically triggered for TSOs upon completion of one year

 working for the TSA. [Id.]. Specifically, Ms. Scull asked Human Resources staff to apply the

 promotion and pay increase retroactively, with an effective date of August 21, 2017, to reflect the

 one-year anniversary of her employment with TSA. [Id. at 13–14]. TSA denied this request, citing

 the number of shifts for which Ms. Scull had been recorded AWOL as grounds for its decision.

 [Id. at 14].

         On November 14, 2017, Ms. Scull informed the TSA that she would be absent from work

 despite her leave restriction. [Id.]. TSA subsequently removed Ms. Scull from her position with

 the agency on November 20, 2017. [Id.]. Upon her termination, Ms. Scull filed a grievance with

 the Equal Employment Opportunity Commission (“EEOC”) and this action followed.

                                PROCEDURAL BACKGROUND

         Believing Defendant’s conduct violated the Rehabilitation Act, 29 U.S.C. § 791,

 Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., and the Family Medical

 Leave Act, 5 U.S.C. §§ 6381, et seq., 29 U.S.C. §§ 2601, et seq., and proceeding pro se, Ms. Scull



                                                 4
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 5 of 14




 filed her Complaint in the United States District Court for the District of Colorado on June 4, 2020,

 naming the Acting Secretary of the U.S. Department of Homeland Security, Transportation

 Security Administration as a Defendant. See [#1]. In her Complaint, Ms. Scull asserts a claim for

 violation of the Rehabilitation Act against the TSA for failure to promote, termination of

 employment, different terms and conditions of employment, failure to provide leave without pay,

 denial of VLTP requests, and listing absences without leave on her employment record (“Claim

 I”) [id. at 4–15]; violations of the ADA for failure to accommodate (“Claim II”) [id.at 16],

 retaliation (“Claim III”) [id. at 17], and hostile work environment (“Claim V”) [id. at 20]; and

 interference with and retaliation related to medical leave in violation of the FMLA (“Claim IV”)

 [id. at 18].

         Defendant filed the instant Motion to Dismiss for Lack of Jurisdiction on August 10, 2020.

 [#18]. After seeking and receiving an extension of time to respond, [#22, #24], Plaintiff filed her

 Response to the Motion to Dismiss on September 28, 2020. [#25]. Defendant filed its Reply on

 October 6, 2020. [#26]. Because the Motion to Dismiss is thus ripe for review, I consider the

 Parties’ arguments below.

                                      LEGAL STANDARDS

I.       Subject Matter Jurisdiction

         Federal courts are courts of limited jurisdiction and, as such, “are duty bound to examine

 facts and law in every lawsuit before them to ensure that they possess subject matter

 jurisdiction.” The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1179 n.3 (10th Cir.

 2011) (Gorsuch, J., concurring). Indeed, courts have an independent obligation to determine

 whether subject matter jurisdiction exists, Cellport Sys., Inc. v. Peiker Acustic GMBH & Co. KG,

 762 F.3d 1016, 1029 (10th Cir. 2014), even in the absence of a challenge from any party, 1mage



                                                  5
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 6 of 14




 Software, Inc. v. Reynolds & Reynolds, Co., 459 F.3d 1044, 1048 (10th Cir. 2006). Pursuant

 to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a party may bring either a facial or factual

 attack on subject matter jurisdiction, and a court must dismiss a complaint if it lacks subject matter

 jurisdiction. See Pueblo of Jemez v. United States, 790 F.3d 1143, 1147 n.4 (10th Cir. 2015). For

 a facial attack the court takes the allegations in the Complaint as true; for a factual attack the court

 may not presume the truthfulness of the Complaint’s factual allegations and may consider

 affidavits or other documents to resolve jurisdictional facts. Rural Water Dist. No. 2 v. City of

 Glenpool, 698 F.3d 1270, 1272 n.1 (10th Cir. 2012) (citing Holt v. United States, 46 F.3d 1000,

 1002-03 (10th Cir. 1995)). The burden of establishing jurisdiction rests with the party asserting

 jurisdiction. See Kline v. Biles, 861 F.3d 1177, 1180 (10th Cir. 2017).

        Sovereign Immunity. “It is well settled that the United States . . . [is] immune from suit,

 unless sovereign immunity has been waived.” Atkinson v. O’Neill, 867 F.2d 589, 590 (10th Cir.

 1989). Sovereign immunity is a jurisdictional bar to suit. Fed. Dep. Ins. Corp. v. Meyer, 510 U.S.

 471, 475 (1994). “A waiver of sovereign immunity cannot be implied but must be unequivocally

 expressed,” United States v. Mitchell, 445 U.S. 535, 538 (1980) (internal quotations and citation

 omitted), and the plaintiff bears the burden of establishing that sovereign immunity has been

 waived, Fostvedt v. United States, 978 F.2d 1201, 1203 (10th Cir. 1992).

                                              ANALYSIS

        Defendant seeks dismissal of the Complaint in its entirety pursuant to Federal Rule of Civil

 Procedure 12(b)(1) for lack of subject matter jurisdiction. See generally [#18]. In arguing for

 dismissal, Defendant contends that Congress has not waived sovereign immunity for Plaintiff’s

 claims because neither the Rehabilitation Act nor the FMLA create a cause of action in this case.

 [Id. at 2]. Specifically, the TSA asserts that (a) the Rehabilitation Act is preempted by the Aviation



                                                    6
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 7 of 14




 and Transportation Security Act (“ATSA”), and thus rendered inapplicable to TSA employment

 decisions; and (b) Title II of the FMLA governs Plaintiff’s claims and does not provide for a private

 right of action against the agency. [Id.]. While the Complaint asserts claims pursuant to the ADA,

 Rehabilitation Act, and FMLA, the instant Motion challenges subject matter jurisdiction with

 respect to only the latter two federal statutes because, according to Defendant, this court must

 construe Plaintiff’s ADA claims as asserting violations of the Rehabilitation Act. In other words,

 Defendant argues for dismissal of Claims I, II, III, and V as Rehabilitation Act claims preempted

 by the ATSA; and dismissal of Claim IV as an unauthorized private cause of action against the

 United States.

        Accordingly, this court must first address whether Claims II, III, and V—which allege

 violations of the ADA—are properly construed as Rehabilitation Act claims. Defendant contends

 that Plaintiff’s ADA claims must be construed as Rehabilitation Act claims because the ADA does

 not apply to federal employees. [#18 at 1 n.1]. This court respectfully agrees with Defendant.

 Although Plaintiff asserts Claims II, III, and V under the ADA, these claims are brought against

 the TSA and premised on her employment as a federal TSA employee and “the Rehabilitation Act,

 rather than the ADA, applies to federal employees.” Mattson v. Napolitano, No. 09-cv-02024-

 PAB-BNB, 2010 WL 11553697, at *1 (D. Colo. Sept. 15, 2010) (internal citation omitted). See

 also Hernandez v. U.S. Postal Serv., No. 19-cv-04002-HLT, 2020 WL 2766213, at *4 n.6 (D. Kan.

 May 28, 2020) (“Although Plaintiff purports to bring his claim for disability discrimination under

 the [ADA], this claim is properly brought under § 501 of the Rehabilitation Act because Plaintiff

 is a federal employee and alleges this claim against a federal agency.”). Thus, this court construes

 Plaintiff’s pro se Complaint liberally to find that Claims II, III, and V are asserted under the

 Rehabilitation Act.



                                                  7
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 8 of 14




        With this construction in mind, I turn now to consider whether this court has subject matter

 jurisdiction over Plaintiff’s Rehabilitation Act claims.

 I.     Preemption of Plaintiff’s Rehabilitation Act Claims

        The TSA argues for dismissal of Claims I, II, III, and IV for lack of subject matter

 jurisdiction because the Rehabilitation Act is preempted by the ATSA, and thus rendered

 inapplicable to TSA employment decisions. I turn now to the relevant provisions of the ATSA

 before considering whether, in light of the same, Congress has waived sovereign immunity for

 Rehabilitation Act claims against the TSA. Because I find for the following reasons that Congress

 has not waived sovereign immunity from suit for such claims, I conclude that this court lacks

 subject matter jurisdiction over Claims I, II, III, and V.

        The Aviation and Transportation Security Act. Congress enacted the ATSA in 2001, in

 relevant part to create a federal workforce to screen passengers and their property at commercial

 airports. 49 U.S.C. § 44935; 147 Cong. Rec. H8262, H8275 (Nov. 16, 2001). Pursuant to § 111(d)

 of the ATSA, “notwithstanding any other provision of law, the [TSA Administrator]4 may employ,

 appoint, discipline, terminate, and fix the compensation, terms, and conditions of employment of

 Federal service for [federally employed security screeners].” 115 Stat. at 116, codified as note to

 49 U.S.C. § 44935. The ATSA further provides that, “notwithstanding any provision of law,” 49

 U.S.C. § 44935(e)(2)(A), TSA screeners must “possess basic aptitudes and physical abilities,” id.

 § 44935(f)(1)(B), and “meet such other qualifications as the [TSA Administrator] may establish,”

 id. § 44935(e)(2)(A)(iv).


 4
    Because the TSA was originally created as an agency within the U.S. Department of
 Transportation, the ATSA refers to the “Under Secretary of Transportation for Security.” The TSA
 is now an agency within the U.S. Department of Homeland Security, see 6 U.S.C. § 203(2), and
 thus, the position referenced in § 111(d) of the ATSA is now known as the TSA Administrator,
 see 49 C.F.R. § 1500.3.

                                                   8
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 9 of 14




        Waiver of Sovereign Immunity for Rehabilitation Act Claims. Defendant argues that

 sovereign immunity precludes this court’s subject matter jurisdiction over Plaintiff’s claim

 asserted under the Rehabilitation Act. Ms. Scull counters with two arguments.

        First, she relies on decisions from the EEOC’s Office of Federal Operations (“OFO”) to

 argue that the Rehabilitation Act is not preempted by the ATSA. Specifically, Plaintiff cites to

 OFO decisions which, contrary to the persuasive legal authority set forth below, hold that the

 ATSA does not preempt Rehabilitation Act claims by TSA screeners in at least some situations.

 [#25 at 6–7]. But as Defendants point out in Reply, this argument has been summarily rejected by

 courts that have considered it.

        For example, in Field v. Napolitano, the United States Court of Appeals for the First Circuit

 (“First Circuit”) “reject[ed] this argument” because

        Congress gave the EEOC no role to play in interpreting the ATSA. Instead,
        Congress vested primary authority for interpreting the ATSA in the TSA
        Administrator, 49 U.S.C. § 114(d)-(f), granting the Administrator broad flexibility
        to develop employment standards beyond those articulated in the statute, id. §
        44935(e)(2)(A).

        Nor does the EEOC have any particular expertise in airport security needs.
        Additionally, the EEOC interpretation is contrary to the statute in that it requires
        engaging in a case-by-case analysis of whether TSA’s decisions are correct under
        the Rehabilitation Act. Congress did not intend such a result.

 663 F.3d 505, 513 (1st Cir. 2011) (internal footnote and citation omitted). And decisions from the

 United States Court of Appeals for the Tenth Circuit (“Tenth Circuit”) reject, albeit in other

 contexts, similar arguments concerning the weight of EEOC decisions. See, e.g., EEOC v. C.R.

 England, Inc., 644 F.3d 1028, 1047 (10th Cir. 2011) (noting that the “EEOC’s interpretations are

 not controlling” and “only entitled to our respect to the extent [the interpretations] have the power

 to persuade,” which is lacking if “not consistent with the plain language of [a] statute”); Dimsdale




                                                  9
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 10 of 14




 v. Peters, 217 F. App’x 743, 746 (10th Cir. 2007) (rejecting argument that a court should follow

 an EEOC decision).

        Moreover, while the Tenth Circuit has not yet addressed this issue, “[e]very circuit to

 address [it] has agreed that the language of the ATSA precludes security screeners from bringing

 suit under certain of the federal employment statutes . . . including the Rehabilitation Act.” Field,

 663 F.3d at 512. Accord Eiler v. McAleenan, 770 F. App’x 271, 273 (7th Cir. 2019); Coleman v.

 Sec’y, Dep’t of Homeland Sec., 648 F. App’x 128, 129-30 (3d Cir. 2016); White v. Sec’y, Dep’t of

 Homeland Sec., 478 F. App’x 587, 588 (11th Cir. 2012), cert. denied sub nom. White v. Napolitano,

 133 S. Ct. 649 (2012); Castro v. Sec’y of Homeland Security, 472 F.3d 1334 (11th Cir. 2006);

 Conyers v. Merit Sys. Prot. Bd., 388 F.3d 1380, 1382 (Fed. Cir. 2004) (holding that

 “notwithstanding” language in the ATSA “renders inapplicable general federal statutes that other

 would apply” to personnel management of TSA screeners).

        Indeed, courts in this District have consistently held that the TSA “is not bound by the

 Rehabilitation Act when making employment decisions regarding security screeners,” because the

 ATSA vests sole discretion to hire, fire, and set the terms, standards, and conditions of employment

 for the TSO workforce with the TSA—notwithstanding other federal laws. Mattson v. Napolitano,

 No. 09-cv-02024-PAB-BNB, 2010 WL 11553697, at *1 (D. Colo. Sept. 15, 2010) (dismissing

 former TSA employee’s Rehabilitation Act claims). See also Hadfield v. United States, No. 18-

 cv-03155-MEH, 2019 WL 6038064, at *2 (D. Colo. Nov. 12, 2019) (dismissing former TSA

 employee’s claims for lack of subject matter jurisdiction because “the [ATSA] displaces . . . all

 other federal personnel statutes or regulations[] as the sole remedy for challenging personnel

 actions for TSA screeners”); Baran v. United States, No. 11-cv-00498, ECF No. 16 at 6 (D.N.M.

 Nov. 10, 2011) (dismissing TSA employee’s putative Rehabilitation Act claim). Given the



                                                  10
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 11 of 14




 foregoing persuasive authority regarding both the degree of deference given to EEOC decisions

 and the preemptive effect of the ATSA on putative Rehabilitation Act claims against the TSA, I

 decline Plaintiff’s invitation to depart from judicial consensus in favor of non-binding EEOC

 decisions.

         Second, Ms. Scull contends that the TSA waived sovereign immunity in a November 3,

 2017 letter sent to Plaintiff. [#25 at 9]. She attaches the letter, sent from the TSA’s Reasonable

 Accommodation Office, to her Response and argues that the letter “proves that TSA was required

 to offer [her] leave time as a reasonable accommodation, due to the Rehabilitation Act and in

 accordance with ATSA requirements.” [Id.]. To the extent Plaintiff argues implicitly that the letter

 constitutes waiver of sovereign immunity from suit, this argument fails. Neither a government

 official nor a federal agency has authority to waive sovereign immunity—this waiver authority is

 exclusively vested in Congress. See, e.g., Governor of Kansas v. Kempthorne, 516 F.3d 833, 845

 (10th Cir. 2008). 5

         Here, Plaintiff’s Rehabilitation Act claims are premised on her employment with the TSA.

 Because Congress has not waived sovereign immunity to provide Plaintiff with a cause of action

 under the Rehabilitation Act, and has indeed displaced the Rehabilitation Act and other federal

 laws as applicable to TSA employees when it enacted the ATSA, this court lacks subject matter

 jurisdiction over Plaintiff’s Rehabilitation Act claims. Accordingly, Defendant’s Motion to

 Dismiss is GRANTED and Claims I, II, III, and V are DISMISSED with prejudice for lack of

 subject matter jurisdiction.



 5
   On Reply, Defendant argues in the alternative that “[e]ven if Congress had waived sovereign
 immunity for a Rehabilitation Act claim, the TSA letter is not an ‘admission’ that the
 Rehabilitation Act applies to Plaintiff.” [#26 at 4]. Because this court concludes that Congress has
 not waived sovereign immunity, it does not reach Defendant’s alternative argument.

                                                 11
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 12 of 14




 II.    No Private Right of Action Under Title II of the Family Medical Leave Act

        Defendant argues that Congress has not waived sovereign immunity for claims brought by

 TSA employees under the FMLA. Specifically, Defendant argues that (a) Title II governs

 Plaintiff’s FMLA claims because Plaintiff was employed as a federal civil-servant for more than

 the requisite 12 months contemplated by the statute; and (b) this court lacks subject matter

 jurisdiction because Title II does not afford Plaintiff a private right of action to challenge the TSA’s

 alleged violations of her rights under the FMLA. [#18 at 11–12].

        Family Medical Leave Act. Pursuant to the FMLA, federal employers must provide their

 employees with periods of leave from work for certain enumerated circumstances. Title II of the

 FMLA, 5 U.S.C. §§ 6381, et seq., governs federal civil-service employees employed for more than

 one year, whereas Title I, 29 U.S.C. §§ 2601, et seq., governs federal civil-service employees not

 covered by Title II. Although Title I and Title II grant the same substantive rights to eligible

 employees, the latter does not provide a right of action to enforce those substantive rights. See

 Mattson v. Chertoff, No. 07-cv-2432-PAB-BNB, 2009 WL 564289, at *5 (D. Colo. Mar. 5, 2009);

 Berry v. FAA, No. 05 CV 00779 WYD CBS, 2006 WL 446080, at *2 (D. Colo. Feb. 21, 2006)

 (“Title I expressly provides a private right of action to remedy violations of the FMLA. . . . Title

 II does not contain such a provision.”) (internal citation omitted). Accordingly, courts in this

 District have held that federal civil-service employees are precluded from bringing private causes

 of action to enforce FMLA rights because Congress has not expressly waived sovereign immunity

 from suit for claims under Title II. See Mattson, 2009 WL 564289, at *5 (“Because Title II of the

 FMLA does not expressly waive the government’s sovereign immunity, [Plaintiff] is precluded

 from bringing a private action to enforce FMLA rights.”); Berry, 2006 WL 446080, at *3 (“[A]s a




                                                   12
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 13 of 14




 Title II employee, Plaintiff may not pursue his claims in this Court, which lacks subject-matter

 jurisdiction over his complaint.”).

        Application. Defendant seeks dismissal of Claim IV because “the FMLA does not waive

 the federal government’s sovereign immunity and authorize Plaintiff to file suit” as a “Title II

 employee.” [#18 at 11–12]. Specifically, Defendant asserts that Plaintiff was a Title II employee

 because she was employed as a TSO for 15 months, from August 2016 through November 2017,

 thereby “complet[ing] at least 12 months of service as an employee,” [#18 at 11 (quoting 5 U.S.C.

 § 6381(1))]. Plaintiff fails to address Defendant’s jurisdictional arguments concerning the FMLA

 in her Response. See generally [#25]. Because she “does not to respond to [Defendant’s]

 argument, . . . it is effectively conceded for purposes of this motion.” See Doe v. DiStefano, No.

 18-cv-1462-WJM-KLM, 2019 WL 1254943, at *3 (D. Colo. Mar. 19, 2019).

        Thus, I conclude that Plaintiff is a Title II federal civil-service employee for purposes of

 this action and, as such, lacks a private cause of action against the TSA for alleged violations of

 the FMLA. This court therefore lacks subject matter jurisdiction over Plaintiff’s FMLA claim.

 Accordingly, Defendant’s Motion to Dismiss is GRANTED and Claim IV is DISMISSED with

 prejudice for lack of subject matter jurisdiction.

                                          CONCLUSION

        Based on the foregoing, it is hereby ORDERED that:

        (1)     Defendant’s Motion to Dismiss [#18] is GRANTED;

        (2)     Plaintiff’s Complaint [#1] shall be DISMISSED with prejudice;

        (3)     Each party will bear its own fees and costs; 6 and



 6
  While costs should generally “be allowed to the prevailing party,” Fed. R. Civ. P. 54(d)(1), the
 district court may in its discretion decline to award costs where a “valid reason” exists for the
 decision. See, e.g., In re Williams Sec. Litig.-WCG Subclass, 558 F.3d 1144, 1147 (10th Cir. 2009)
                                                 13
Case 1:20-cv-01624-NYW Document 27 Filed 12/16/20 USDC Colorado Page 14 of 14




        (4)     The Clerk of the Court shall TERMINATE this matter accordingly.


 DATED: December 16, 2020                               BY THE COURT:


                                                        _________________________
                                                        Nina Y. Wang
                                                        United States Magistrate Judge




 (citations omitted). Because the issues presented in this matter were close, and because Plaintiff is
 proceeding in forma pauperis and there is no indication that she brought this action in bad faith,
 the court declines to award costs. See Shapiro v. Rynek, 250 F. Supp. 3d 775, 779 (D. Colo. 2017)
 (“[A] district court does not abuse its discretion in denying costs when . . . the non-prevailing party
 is indigent.”).

                                                   14
